DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Apr. 19th, 2022 has been entered.
 	This action is in response to the amendments filed on Apr. 19th, 2022. A summary of this action:
Claims 1-20 have been presented for examination.
Claims 1 and 11 were amended
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borsheim, “Cement Plugging of Highly Deviated Wells Displaced in Oil Based Mud”, Master’s Thesis, 2016, University of Stavanger, in view of Jandhyala et al. , “Finite Element Approach to Predict the Effect of Annular Pressure Buildup on Wellbore Materials”, 2014, and in further view of Jandhyala et al. (hereafter Ravi), US 2017/0183964 (published Jun. 29th, 2017).
This action is non-final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Argument 
Regarding the double patenting
Applicant submits (Remarks, page 8): “Accordingly, Applicant believes that the double patenting rejection was overcome, but did not see a comment on this in the Advisory Action.”

Examiner’s Response: There was no rejection, rather, as per MPEP § 608.01(m), title of form paragraph 7.05.05, this was a “Warning” – in other words, this is to provide clear notice to the applicant of what occurs when duplicate claims are presented, i.e. “it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim” (MPEP § 608.01(m)).  As such, there is no rejection nor objection to withdraw.

Regarding the Claim Objections
	The claims objections were withdrawn in view of the previously entered amendments, as per the PTOL-303 dated March 7th, 2022. 

Regarding the § 103 Rejection
In view of the amendments, the rejection is withdrawn and a new grounds of rejection is presented below. 

Applicant submits (Remarks, page 10): “Jandhyala is not concerned with abandonment much less with selecting a well plug for abandonment. Jandhyala relates to annular pressure buildup during well operations. As stated in the Abstract of Jandhyala…”

Examiner’s Response: The Examiner respectfully disagrees, as Jandhyala was not relied upon for teaching the well plug for abandonment. See the rejection for clarity on what Jandhyala was relied upon.
	Furthermore, as to this being analogous art: see MPEP § 2141.01(a)(I): “Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212. In order for a reference to be "reasonably pertinent" to the problem, it must "logically [] have commended itself to an inventor's attention in considering his problem."”
Jandhyala is analogous, because: 
These are in the same field of endeavor of modeling/simulating cement systems for wellbores, i.e. these both teach simulation software for various cementing operations, wherein Borsheim is teaching the use of such software for plugging in particular
Borsheim, page 31 ¶ 1: “To analyze the factors and circumstances causing various problems during cementation of permanent plug in a highly deviated well with OBM, the software “Cementics zonal isolation” by Schlumberger is used. The software is used on a daily basis in cementing operations around the world, and is one of the best software to use when simulating cementing operations.” 
Jandhyala, page 4, ¶ 2: “Apart from the APB load, which acts during production, the wellbore also experiences usual loading stages during drilling, running casing, cementing, and WOC. The resultant stress state from all of these stages will be an input to the APB loading condition, and hence simulating these stages is also important.”; as clarified in the summary on page 8: “Correct model generation is important, and it should capture all affected annuli over the critical sections and exert all classical loads, such as drilling, WOC, etc., along with APB loads”
Jandhyala would have been reasonably pertinent to the problems faced by the inventor, including ¶ 55 of the instant specification: “ The size of the geometric model was configured such that it captured the critical locations to be analyzed and yet not be prohibitively time taking to analyze” – see Jandhyala, page 2, last paragraph: “The idea of condensing the model is (a) to study only the critical section, which is the mud cement interface and (b) to generate a model that can computationally be handled in a reasonable amount of time. The model representation is axi-symmetric”; and also would have been reasonably pertitent to the problem described in the instant specification, ¶¶ 60-62: “…In practice, one has to make sure that the sequence of loads actually impacting the well and plug in question are simulated.”, see Jandhyala page 4, ¶ 2: “Apart from the APB load, which acts during production, the wellbore also experiences usual loading stages during drilling, running casing, cementing, and WOC. The resultant stress state from all of these stages will be an input to the APB loading condition, and hence simulating these stages is also important.”

Applicant submits (Remarks, page 10): “While Borsheim discusses abandonment plugs, Borsheim is not concerned with selection of plug formulations or plug location nor does it disclose a process or system for the selection of plug formulations or plug location. Rather, Borsheim is focused on the method used to place cement slurry that form plugs in a well at a preselected location… While Borsheim discusses abandonment plugs, Borsheim is not concerned with selection of plug formulations or plug location nor does it disclose a process or system for the selection of plug formulations or plug location. Rather, Borsheim is focused on the method used to place cement slurry that form plugs in a well at a preselected location. In fact, counter to this, Borsheim uses the same location and plugs throughout its analysis. See page 29, "The thesis will use Portland cement as plugging material for the simulations."”

Examiner’s Response: 
	The Examiner respectfully disagrees in part, and has clarified in the rejection below in response to the amendments.  
 	In addition, Borsheim does not use the same plug location, but rather, as per Borsheim, page 32 ¶¶ 2-3: “The plug design phase in the software adapts the plug job to existing fluid and well design, and uses algorithms and calculation to optimize placement (both depth [example of plug location] and technique)…” – see the rejection for more clarification.

	Furthermore, it is improper to import limitations from the specification into the claims.
The limitations being argued are, as recited in representative claim 1: 
…(e) comparing the dependability of the plug at the well location determined for each geomechanical system;
	and (f) selecting a well plug formulation and well location for the well plug to use in the well during the abandonment based on the comparison in step (e). 
	The claims do not require more than one well location for the plug. Step (a): “defining initial physical and material properties for a geomechanical system comprising a well, a plug and a well location for the plug… wherein the well location is within the casing or open hole,” followed by step (d): “(d) repeating steps (a) through (c) for one or more additional geomechanical systems, wherein each of the additional geomechanical systems is different from other geomechanical systems used in steps (a) through (c), and the difference of the additional geomechanical systems includes changing at least one initial physical or material property of the plug or changing the well location for the plug;”
	As such, the claims only require that there is a single plug location – i.e. one that is selected to be “within the casing or open hole” as was initially defined, and wherein this is clarified because the claims explicitly recite “or changing the well location for the plug”, i.e. the plug location is not required to change in the claims from the originally defined plug location. 

	Furthermore, Step (a) recites in part: “defining initial physical and material properties … wherein the physical and material properties include data from construction and operation of the well prior to placing the plug reflecting temperatures along the wellbore, pore pressure gradients, formation stress gradients, and casing composition such that the physical and material properties reflect the stress history of the well, wherein the physical and material properties include plug data reflecting plug composition and wait on plug and length of plug;”
	Step (d): “…and the difference of the additional geomechanical systems includes changing at least one initial physical or material property of the plug or changing the well location for the plug;”
	Step (f): “selecting a well plug formulation…based on the comparison”
	The claim does not recite a feature of “selecting the appropriate plug formulation…” as argued – rather, it is simply that “a well plug formulation…based on the comparison…” is selected. The arguments imply that the plug formulation is the plug composition (as they point to Borsheim’s usage of “Portland cement as plugging material”), or at least based on the claimed plug composition – but the claim does not require that the initially defined composition was changed. Nor do the claims require that the plug formulation is/includes the plug composition.
	As such, it would be improper to read in such limitations from the specification. For clarity, under the BRI the Examiner interprets that this step (f) includes the embodiment in ¶ 71 of the instant specification: “After the above steps, a plug and well location for the plug is selected to use in the well. In some embodiments, this will be selecting one of the plug compositions which was used in the above steps” – but it is not limited to this, because this is not what the claims recite.

Applicant submits (Remarks, page 11): “The Office indicates that Figure 3 of Borsheim shows a two-plug method that amounts to a selection of plug location for abandonment based on a comparison of the two-plug method with the balanced method in Table 17 (page 62). This is entirely incorrect… Pages 25, 26 and 27 of Borsheim describe the two-plug method and balance method. As will be realized by an examination, the methods differ not by use of one or two abandonment plugs or by location of the plugs, but because the two-plug method uses two diverter plugs for placement of the abandonment (cement) plug… Diverter plugs would be insufficient for long term abandonment use, and Borsheim does not present diverter plugs as being used as abandonment plugs but only for the placement of abandonment plugs.”

Examiner’s Response: The Examiner respectfully disagrees – see above, and see the rejection below, wherein the Examiner has clarified on how the prior art relied upon teaches the presently amended claims. 
	Furthermore, the Examiner notes that the claims do not recite that this is a “cement” plug, nor do the claims recite that the selected “well plug formulation and well location…” are for the “abandonment (cement) plug” as argued. 
It would be improper to import such limitations from the specification into the claims. 

Applicant submits (Remarks, page 12): “…The above comments on the two-plug method illustrate the shortcomings of the Office's rejection, and hence, its failure to establish a prima facie case of obviousness. Rather than establish obviousness, the Office has merely picked and chosen passages and figures from Borsheim and Jandhyala that sound or look in isolation like they might support the rejection. The Office has then pieced these passages together to reconstruct Applicant's invention using impermissible hindsight. The Office has paid no attention to the actual disclosure of the references as whole, the passages or figures in context, or what they would teach one skilled in the art.” 

Examiner’s Response: See the rejection below, wherein the Examiner has clarified on the grounds of rejection in response to the present amendments. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
Furthermore, see the rejection below where the Examiner has clarified the rejection. As to the applicant arguing “that sound or look in isolation…” – this is a mere allegation, as this does not distinctly point out how the language of the claims are distinguished from the art relied upon. To be specific, while Borsheim is a lengthy document, it is a document to address the following objectives: “This master thesis will investigate different problems occurring when cement plugging an open hole completion in a highly deviated well displaced in OBM…The goal of the thesis is to establish how different plugging techniques, well trajectory and equipment can affect the contamination results at different scenarios. The thesis will use simulation software to build up the correct test basis, and to easily be able to adjust parameters in order to test the different scenarios….” (Borsheim, § 1.2). 

Applicant submits (Remarks, pages 12-14): “Additionally, this impermissible use of hindsight (to improperly piece together selected passages to convey a different meaning from what Borsheim discloses as a whole) can be seen with regards to the comments made on step ( e) on page 11 of the Final Office Action. Step ( e) states:… Paragraph [0018] defines "dependability" as follows: "Dependability" for a plug would mean the ability of the plug to remain structurally integral for the long term (eternity if the plug is for abandonment) and thus not cause unwanted flows through either the plug itself or the plug-casing or plug-rock interface… With respect to step (e), the Office first refers to the Abstract of Borsheim. In this regard, page 11
of the Final Office Action states:… As can be seen, any comparison above is concerned with determining the plug placement method. They are insufficient to disclose comparing the dependability (as defined in the current application) of the plug over time at the well location, and subsequently in step (f) selecting the plug formulation and/or plug location to be used.”

Examiner’s Response: The Examiner respectfully disagrees – see above, and see the rejection below wherein the Examiner has clarified the rejection in response to the present claim amendments.  
	
	As to ¶ 18 in the instant specification: “"Dependability" for a plug would mean the ability of the plug to remain structurally integral for the long term (eternity if the plug is for abandonment) and thus not cause unwanted flows through either the plug itself or the plug-casing or plug-rock interface.” – see Borsheim, page 14: “…Provide long term integrity (eternal perspective);…” and page 5, ¶ 3: “Mud-channeling [example of an unwanted flow] through the cement plug is a critical failure and would lead the casing cement, or cement plug to not have full integrity. Either the channeling is through the cement or more common along the rock wall, the cement plug will not be able to fulfill the requirements. Requirements from regulations[7] states that the plug need to be 100% cross sectional (either from rock to casing, or all across in open hole), with good bonding to formation.”
	To clarify, Borsheim page 14, last paragraph: “The placement of the barriers [the “Top of Plug”/”top of cement”] is very strict and crucial to ensure well integrity [dependability]” and pages 16-17, the paragraph split between the pages: “When creating a barrier just above the reservoir it is practically re-establishing of the cap rock. It is therefore important to have adequate length of cement used in plugging to make sure the barrier keeps its integrity. [dependability]”.
	See, page 32, ¶¶ 2-3: “The plug design phase in the software adapts the plug job to existing fluid and well design, and uses algorithms and calculation to optimize placement (both depth and technique)… The software will provide results in length of good quality cement plug, and which lengths that have medium or high contamination risk.”  - a skilled person would have inferred that a “length of good quality cement plug” was one that had “long term integrity” – hence, it is “good quality”. 
See the rejection below for more clarification.
	
Applicant Submits (Remarks, page 14): “…Rather, Borsheim's study at page 11 changes the well properties ( changing Dog Leg Severity) not plug properties or location. However, in an existing well, well properties like Dog Leg Severity cannot be changed; thus, Borsheim is fundamentally different from the currently claimed process.”

Examiner’s Response: The Examiner respectfully disagrees.  
See the rejection below for clarity, wherein the rejection has been clarified in response to the amendments, but to summarize this argument is a mis-characterization Borsheim by a singular example in a 140 page document as rather Borsheim, per the abstract: “This thesis evaluates the different parameters affecting a cement plug placement in a highly deviated well using oil based mud which creates yet another challenge in avoiding contamination of the cement used. The parameters were thorough investigated and fed into a simulator (“Cementics zonal isolation” from Schlumberger) in order to find out which role the different parameters had in cement plugging of a well in given conditions”, to clarify, § 1.2.
	As to a plug properties, see ¶ 33 of the instant specification: “Similarly, the plug physical properties generally will include data… Generally, such data will reflect plug length, plug location, mud and spacer gradients, and similar considerations.”, e.g. Borsheim, page 32, ¶¶ 2-3: “The plug design phase in the software adapts the plug job to existing fluid and well design, and uses algorithms and calculation to optimize placement (both depth and technique)…The software will provide results in length of good quality cement plug, and which lengths that have medium or high contamination risk.”   

	The Examiner also notes that the claim does not require both of these features because the claim recites “or”, i.e. the claim recites “changing at least one initial physical or material property of the plug or changing the well location for the plug” – it would be improper to import such a limitation from the specification.

Applicant submits (Remarks, pages 14-15): “Finally, with respect to step (f), Applicant notes that the Final Office Action basis for Borsheim showing this step again misrepresents the disclosure of Borsheim. Step (f) requires the selection of a well plug formulation and a well plug location based on the dependability comparison of step (e). At page 11, the Final Office Action first refers to page 50, first paragraph, of Borsheim as disclosing step (f) selection… Finally,
Applicant notes that while Borsheim designates a location for its plug, Borsheim does not select a location based on simulations run for different plug locations and plug properties, and their resulting long-term dependability, as required to meet the language of the independent claims.”

Examiner’s Response: See the rejection below for clarification on how the presently amended claim language is taught by the prior art relied upon. 
	

Applicant submits (Remarks, pages 15-16): “If properly combined, the references at best would teach using Jandhyala' s numerical methods to carry out Borsheim' s analysis on the method of cement slurry placement… the currently claimed invention of using well and plug properties to determine the dependability of differing plugs and/or locations over time to select the plug formulation and location to use in well abandonment…. While Borsheim' s analysis can be important for determining the method of plug placement for different well conditions, it would not be sufficient to disclose or suggest the current process even when combined with Jandhyala… In summary, Borsheim is concerned with the method placement of cement slurry for abandonment plugs and Jandhyala is not concerned with abandonment plugs at all. Unlike the references, the currently claimed method and system evaluates if the mechanical properties of the plug are sufficient to provide long term integrity, and based on that analysis, selects a plug formulation and location by comparing dependability.”

Examiner’s Response: The Examiner respectfully disagrees. See above, and see the rejection below for clarity on the present claim amendments.

Applicant submits (Remarks, pages 16): “…The Office has used impermissible hindsight reconstruction to pick and choose passages from the references taken out of context and without regard to the disclosure of the references as a whole. Accordingly, the Office has failed to establish its obviousness rejection and thus it should be withdrawn.”

Examiner’s Response: The Examiner respectfully disagrees. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
	This argument does not address what knowledge was gleaned only from the applicant’s disclosure. In addition, see the rejection below for more clarification. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borsheim, “Cement Plugging of Highly Deviated Wells Displaced in Oil Based Mud”, Master’s Thesis, 2016, University of Stavanger, in view of Jandhyala et al. , “Finite Element Approach to Predict the Effect of Annular Pressure Buildup on Wellbore Materials”, 2014, and in further view of Jandhyala et al. (hereafter Ravi), US 2017/0183964 (published Jun. 29th, 2017).

Regarding Claim 1
Borsheim teaches: 
	A computer-implemented method of selecting a well plug to seal off a wellbore for abandonment, the method comprising: (Borsheim, abstract: “When an oil or gas well is not profitable to produce from anymore, it needs to be temporarily or permanent plugged and abandoned (P&A)…. This thesis evaluates the different parameters affecting a cement plug placement in a highly deviated well using oil based mud which creates yet another challenge in avoiding contamination of the cement used. The parameters were thorough investigated and fed into a simulator (“Cementics zonal isolation” from Schlumberger) in order to find out which role the different parameters had in cement plugging of a well in given conditions…”; to clarify, see page III, ¶ 1: “… experimental work has been done in a Schlumberger software “Cementics zonal isolation” on a loan computer by same company.”
	(a) defining initial physical and material properties for a geomechanical system comprising a well, a plug and a well location for the plug, wherein the well comprises a wellbore casing and the surrounding geophysical structure, wherein the well location is within the casing or open hole, (Borsheim, § 3 ¶¶ 4-7: “Inside the software there is need for a case to be build, and to start a well design has to be created. The well being used for the study is going to represent a real well, but is designed from scratch to represent a general well design. The different data input in the well design needs to easily adjustable… Therefore the well is going to be built as a standard well with conductor, casing and intermediate casing with average “normal” sizes and grades of steel. It will be an open hole completion which is going to be plugged [the plug location is within the open-hole], and the well is going to have an inclination of minimum 60° and a maximum of 90°. The study will be based on a well on the NCS, which means an offshore well with sandstone reservoir… The plug design phase in the software adapts the plug job to existing fluid and well design, and uses algorithms and calculation to optimize placement (both depth and technique)….” – to clarify, see §§3.1-3.2, including tables 6-8 as described in § 3.2: “When starting the software part ‘Plug Design’, the first part of the design is to create the well being used. This includes surface descriptions (water depth, density, etc.), tubular design, hole design, and directional survey of the well. Formation inputs and temperature also needs to be designed for to complete the well design part. In the tables below (Table 6-8) are some of the most significant inputs made into the software”; for a visual example of this see figure 3 on page 11; also see figure 5 on page 18 
as to the well location of the plug being within the casing or open hole: see table 1 on page 17 as described in part: “In this thesis, the open hole cement plug will be like the one in Fig. 5, and will be according to the length requirements from the regulations in the above Table 1.” – wherein table 1 also provides the example of a “Cased hole cement Plugs” - the well location for the plug including being “Open hole”, and it would have been obvious to try a “Cased hole cement plug” as per the finite list in table 1
wherein the physical and material properties include data from construction and operation of the well prior to placing the plug reflecting temperatures along the wellbore, pore pressure gradients, formation stress gradients, and casing composition such that the physical and material properties reflect the stress history of the well, and (Borsheim, page 31, ¶ 5: “…The study will be based on a well on the NCS, which means an offshore well with sandstone reservoir….” – to clarify, see § 3.1 for: “When building the well and formation to use for simulation, two common NCS fields where chosen (Norne and Heidrun). These were chosen to create an authentic field (Field X) and well design to use for the simulations… Table 3 and Table 4 was created with field data for both fields [19]…” and § 3.2: “…This includes surface descriptions (water depth, density, etc.), tubular design, hole design, and directional survey of the well. Formation inputs and temperature also needs to be designed for to complete the well design part” – as such, the gathered data was construction and operation data from a real well (an offshore well) and real fields (the NCS fields) prior to this well being plugged – and the Examiner notes that such data would have reflected the stress history of this “offshore well” because it was data from a real well, e.g. see page 70 which shows the “Directional Survey [that] was uploaded” wherein as per § 3.2 this was “of the well”  
as to the temperature: see table 8 for the “Temperature design Input value Surface temp 10°C Seabed temp 4°C Bottom hole static temp 89°C Rock at reservoir temp 90°C Bottom hole circulating temp (calculated) Varies for all different cases. Calculated by software.”; the Examiner notes a second clarifying example is on page 71 in table A.9: “Well data summary: Temperature table” – and table A.9 clarifies: “Source of temperature data : Horner-plot based on logging temperatures”
as to the pore pressure: see § 3.1, ¶ 1: “These data includes pore and fracture pressures as well as water depth for both fields, which when combined can represent a common NCS field to use for simulation purposes.” – to clarify, tables 3-5 all have rows for “Bottom pore pressure gradient shale” and “Bottom pore pressure gradient sandstone (reservoir)” – to clarify, see table 8 again for the “pore...ED” listings – this is the pore pressure gradients, as further clarified by table A.8 on page 70: “Well data summary: Formation data”, e.g. “Pore Top ED” with the unit of “SG”, the same unit used in table 5
as to the formation stress gradients: see table 8 again, wherein this has several values for “fracture…ED” – as clarified in tables 3-5 as “fracture gradient shale” and “fracture gradient sandstone (reservoir)” – these are examples of formation stresses – to  clarify, page 15, ¶ 1: “If it is an open hole section that is being sealed off, the fracture gradient of a formation (from logging) can tell how much pressure [example of a stress] the formation can handle at each given depth without fracturing.”
For the casing composition: page 31, second to last paragraph: “Therefore the well is going to be built as a standard well with conductor, casing and intermediate casing with average “normal” sizes and grades of steel.” and table 7 for the “Casing weight/grade”)
wherein the physical and material properties include plug data reflecting plug composition and wait on plug and length of plug; (Borsheim, page 29, ¶¶1-2: “The most common material used when setting a permanent plug is Portland cement… Portland cement is still the easiest and most common material to use when setting a permanent plug. The thesis will use Portland cement as plugging material for the simulations” – the Examiner notes page 29 also has a listing of “Other materials that can be used for plugging”
 to clarify, see table A.23 on page 82 which provides the composition of the “P&A#1 Slurry” including the “Dry Phase” and “Liquid Phase” – as this is the composition of the cement slurry used to make the plug, this reflects the plug composition, and as to how this composition was designed see § 3.3 which describes the “Fluids to be used in the cementing process are the next step to be designed”, including “The slurry should be designed according to some factors. When placing the cement, the thickening time of the slurry [example of the waiting on plug time] should be designed in a matter that the cement will have time to be placed correctly… A standard OBM (Fig.13) was designed, a standard spacer (Fig.14) and standard slurry (Fig.15) was created.” – see figure 15, to clarify, page 32, ¶ 3 –  to clarify see pages 31-32, the paragraph split between the pages: “The fluid design phase in the software allows the user to design the spacer composition, and slurry composition [for the plug design] with its properties…” 
as to the length, page 32, ¶ 3: “The software will provide results in length of good quality cement plug, and which lengths that have medium or high contamination risk” – to clarify, page 56, ¶ 4: “There is significant difference on the length of cement plug between the results of the different scenarios, and it can be concluded that Table 14 shows legit results”  - i.e. plug length was defined and analyzed) 
	(b) generating a geometric model based on the initial physical and material properties, wherein the geometric model covers at least a portion of the well including a plug portion containing the plug, an overburden portion to the plug portion, and subsurface portion to the plug portion, and wherein the geometric model incorporates the physical and material properties so as to account for the stress history of the entire well prior to placing the plug; (Borsheim, see page 69, “Well Data Summary” wherein figure A.1 provides a visual representation of the “Well data summary”, i.e. this is a visual depiction of the generated geometrical model that was used with the “software ‘Cementics zonal isolation” (§ 3, ¶ 1), wherein this visually depicts the geometry of the wellbore including the “Open Hole” [where the plug is located in], the “Reservoir” which is below/subsurface to the plug, and the portions of the wellbore above the “Open Hole” [the overburden]; to clarify, see page 74, fig. A.9 which shows a similar visualization of the geometrical model for the “… Fluid placement in well” wherein this includes showing “P&A#1 Slurry” [the slurry for the plug portion of the well, which is located in the open-hole portion] , “MUDPUSHII” [example of an overburden]
	To clarify, § 3.2: “When starting the software part “Plug Design”, the first part of the design is to create the well being used. This includes surface descriptions (water depth, density, etc.), tubular design, hole design, and directional survey of the well. Formation inputs and temperature also needs to be designed for to complete the well design part. In the tables below (Table 6-8) are some of the most significant inputs made into the software”;  page 31, ¶ 5: “…The study will be based on a well on the NCS, which means an offshore well with sandstone reservoir….” – to clarify, see § 3.1 for: “When building the well and formation to use for simulation, two common NCS fields where chosen (Norne and Heidrun). These were chosen to create an authentic field (Field X) and well design to use for the simulations… Table 3 and Table 4 was created with field data for both fields [19]…” and § 3.2: “…This includes surface descriptions (water depth, density, etc.), tubular design, hole design, and directional survey of the well. Formation inputs and temperature also needs to be designed for to complete the well design part” – i.e. the model incorporates the physical and material properties from this “well”, including “survey” data [example of measured data, see figures A.2-A.3] and “Source of temperature data …logging temperatures” (table A.9, footnote) [second example of measured data, to clarify see page 22 ¶¶ 1-2: “The braided line also contains an electric cable which allows the operator to gain live information from down hole from logging and measurements”]
to clarify on the BRI the Examiner notes that the claims recites that by the incorporation of these properties the stress history is accounted for, as such under the BRI Borsheim is an example of this because Borsheim is incorporating data from “a well on the NCS” (page 31, as cited above) for the model including measured data – as such, the measured data/logging data of Borsheim would have accounted for/reflected the stress history of the “well on the NCS” that was being modeled)
	(c) creating a numerical analysis of the geometric model to determine dependability of the plug at the well location during the abandonment, wherein the numerical analysis determines one or more properties for elements of the geometric model based on loads experienced by the geomechanical system, (Borsheim, page 32, last paragraph: “The software will after each simulation [example of numerical analysis] round give an outcome with lots of different results like mud circulation, plugging stresses, contamination, circulation of excess slurry, etc. The main focus will be on the quality control of cement slurry, and thereof the contamination risk. The software will provide results in length of good quality [example of dependable plugs] cement plug, and which lengths that have medium or high contamination risk” to clarify, page 63, ¶ 2: “This thesis has investigated the well trajectory, stinger choice and plugging method, to see how they affect the cement [plug] results in both quality and length”
	then see § 2.5, ¶ 2: “All the different methods are aiming to get as little contamination of drill fluid in the cement as possible. They aim to hit the target depth where the plug should be with right length, and to achieve a top class cement job with high quality cement and good bonding to casing or formation. If all these standards are met, the cement plug will be a success and according to the regulations set by NORSOK[7].” And see page 14, ¶¶ 2-4: “A permanent well barrier (a cement plug for example) should according to NORSOK D-010
[7] have the following characteristics: a) Provide long term integrity (eternal perspective);… The placement of the barriers is very strict and crucial to ensure well integrity.”
	Then see page 79, the “WELLCLEAN III Maps” legend: “Cement plug should be designed in such a way the target of the top of cement should be within the ‘green risk’ zone” – i.e. the system determines the dependability of the plug at the well locations, wherein this provides a “green…zone” in the plots to show a user where to place the “top of cement” in the well such that the well is dependable; to clarify on the BRI see ¶ 18 in the instant specification: “"Dependability" for a plug would mean the ability of the plug to remain structurally integral for long term ( eternity if the plug is for abandonment) and thus not cause
unwanted flows through either the plug itself or the plug-casing or plug-rock interface.” – e.g. Borsheim as cited above for a “length of good quality”, because “The placement of the barriers is very strict and crucial to ensure well integrity” (page 14, ¶¶ 2-4) as clarified on page 5, ¶3: “Mud-channeling through the cement plug is a critical failure and would lead the casing cement, or cement plug to not have full integrity. Either the channeling is through the cement or more common along the rock wall, the cement plug will not be able to fulfill the requirements. Requirements from regulations[7] states that the plug need to be 100% cross sectional (either from rock to casing, or all across in open hole), with good bonding to formation.” – i.e. as shown in Borsheim results in the appendix (pages 79 and 84-120) when the plug’s “top of cement” is in the “green” zone it was determined to be dependable/has “integrity” by its placement – wherein this is part of the resulting “length of good quality” – i.e. a “good quality” plug is one with integrity and that meets the other requirements on page 14 ¶ 2
As to the properties determined in the analysis, see page 14, ¶¶ 2-3: “A permanent well barrier (a cement plug for example) …The placement of the barriers is very strict and crucial to ensure well integrity. If a buildup in pressure takes place from the reservoir below the primary barrier, the formation (if it is an open hole section) or the casing should be able to withstand the pressure [example of a load]… hydrocarbons. To make sure that the buildup pressure in a well in a worst case scenario does not exceed the formation or casing limits, it is important to set the barrier at the right depth.”, e.g. page 15, ¶ 3 – to clarify, page 32, ¶ 3: “The software will after each simulation round give an outcome with lots of different results like mud circulation, plugging stresses [due to the loads in plugging such as the pressure], contamination, circulation of excess slurry, etc.”  )
	(d) repeating steps (a) through (c) for one or more additional geomechanical systems, wherein each of the additional geomechanical systems is different from other geomechanical systems used in steps (a) through (c), and the difference of the additional geomechanical systems includes changing at least one initial physical or material property of the plug or changing the well location for the plug; (Borsheim, abstract: “...This thesis evaluates the different parameters affecting a cement plug placement in a highly deviated well using oil based mud which creates yet another challenge in avoiding contamination of the cement used. The parameters were thorough investigated and fed into a simulator (“Cementics zonal isolation” from Schlumberger) in order to find out which role the different parameters had in cement plugging of a well in given conditions...” – to clarify, § 1.2: “…The results from software simulation of different scenarios and cases will be discussed around and concluded…The thesis will use simulation software to build up the correct test basis, and to easily be able to adjust parameters in order to test the different scenarios.” 
	to further clarify, page 32, ¶¶ 2-3: “The plug design phase in the software adapts the plug job to existing fluid and well design, and uses algorithms and calculation to optimize placement (both depth and technique)…The software will after each simulation round give an outcome with lots of different results like mud circulation, plugging stresses, contamination, circulation of excess slurry, etc. The main focus will be on the quality control [dependability] of cement slurry, and thereof the contamination risk. The software will provide results in length of good quality cement plug, and which lengths that have medium or high contamination risk.”  - to provide an example, see appendix B, wherein “This appendix contains all the final POOH results from all the different cases simulated” and shows that various “Top of Plug” values were used, e.g. “2440.0m”, “2505.0m”, “2550.0m”, etc. – this is example of both a location of the plug, because is the depth of to the top of the plug, and an example of the physical plug properties under the BRI in view of ¶ 33 of the instant specification: “Similarly, the plug physical properties generally will include data on the plug construction and operation stages…Generally such data will reflect plug length, plug location, mud and spacer gradients, and similar considerations.”
(e) comparing the dependability of the plug at the well location determined for each geomechanical system; (Borsheim, first see page 79 for the legend including “Cement plug should be designed in such a way the target of the top of cement should be within the ‘green risk’ zone”; then  see Appendix B on page 83: “This appendix contains all the final POOH results from all the different cases simulated. The figures and tables are marked with DLS, inclination angle, stinger size and length. The dimensions on the graphs might not match each other as the simulation gives out different proportions on graphs for different cases. However, the numbers and values in tables and figures are comparable”, then see pages 84-130 which show the results of each of these “comparable” simulations, including plots similar to the one on page 79 with the same “’green risk’ zone” color coding for dependability; 
Then see page 32 ¶¶ 2-3: “The plug design phase in the software adapts the plug job to existing fluid and well design, and uses algorithms and calculation to optimize placement (both depth and technique)….The software will provide results in length of good quality cement plug, and which lengths that have medium or high contamination risk.”
In other words, the dependability of the plug at each well location is compared by at least the color coding in appendix B – i.e. the “Cement plug should be designed in such a way the target of the top of cement should be within the ‘green risk’ zone” (page 79), wherein the system also provides the “length of good quality [including dependable] cement” which would have been inferred to have been comparable as well  - To further clarify, page 14, last paragraph: “The placement of the barriers [the “Top of Plug”/”top of cement”] is very strict and crucial to ensure well integrity [dependability]” and pages 16-17, the paragraph split between the pages: “When creating a barrier just above the reservoir it is practically re-establishing of the cap rock. It is therefore important to have adequate length of cement used in plugging to make sure the barrier keeps its integrity. [dependability]”
and (f) selecting a … well location for the well plug to use in the well during the abandonment based on the comparison in step (e). (Borsheim, page 32 ¶¶ 2-3: “The plug design phase in the software adapts the plug job to existing fluid and well design, and uses algorithms and calculation to optimize placement (both depth [the plug location] and technique)… The software will provide results in length of good quality cement plug, and which lengths that have medium or high contamination risk” – to clarify, see appendix B as cited above, wherein for each geomechanical system that was simulated by Borsheim this provided a location for the “Top of Plug” (see the tables in appendix B) – and page 79: “Cement plug should be designed in such a way the target of the top of cement should be within the ‘green risk’ zone.” – i.e. the well location for the plug is selected to be in the green risk zone in these “comparable” figures

Borsheim does not explicitly teach: 
…and wherein the properties include at least one of stress or deformation for elements, the elements representing portions of the geomechanical system, and the numerical analysis is created for a plurality of times such that the dependability determined by 2 30830637_1the numerical analysis is based on the properties for the elements as a function of time for the loads experienced by the geomechanical system;
and (f) selecting a well plug formulation …  

Borsheim, as taken in view of Jandhyala teaches: 
…and wherein the properties include at least one of stress or deformation for elements, the elements representing portions of the geomechanical system, and the numerical analysis is created for a plurality of times such that the dependability determined by 2 30830637_1the numerical analysis is based on the properties for the elements as a function of time for the loads experienced by the geomechanical system; (Borsheim, as cited above, including the abstract: “This thesis evaluates the different parameters affecting a cement plug placement in a highly deviated well using oil based mud which creates yet another challenge in avoiding contamination of the cement used…” and page 32, ¶ 3: “The software will after each simulation round give an outcome with lots of different results like mud circulation, plugging stresses, contamination, circulation of excess slurry, etc.”; as taken in view of Jandhyala, abstract: “…It was observed in this comparative study of two cement systems that the stresses in elastic cement are less than those in conventional cement. A parametric study was also performed to analyze the effect of different cement properties. The results are quantified in terms of stresses and remaining capacities [example of dependability, see the instant specification ¶ 48] experienced by the cement sheath. This study is based on the fundamental principles of structural mechanics and thus the predictions are more accurate…” 
then see the section “Model development” on page 2: “As discussed in the preceding section, a finite element analysis is performed to predict the effect of APB on wellbore materials using the wellbore information provided in Oudeman and Kerem (2006). Fig. 1 shows a schematic indicating the actual limits of the wellbore section being analyzed…” – to clarify, page 4, ¶ 2: “Apart from the APB load, which acts during production, the wellbore also experiences usual loading stages during drilling, running casing, cementing, and WOC. The resultant stress state from all of these stages will be an input to the APB loading condition, and hence simulating these stages is also important” – i.e. this model was used to simulate various “loading stages” for the “resultant stress state” 
as to the dependability being a function of time: see the section “Test Cases” on page 5, ¶ 1: “The test cases selected here analyze the effect of cement properties and casing grades on stresses experienced and also the remaining capacities in cement during APB loading. Remaining capacity is a measure of the proximity of the material to the failure envelope. The more remaining capacity present, the greater the ability of the material to bear additional load before it fails. It is a mathematical representation connecting the present stress state with the stress state at failure” – and see figures 6-7 as these those the “Remaining Capacity” as a function of “Time” – a skilled person would have inferred that by Jandhyala’s use of “finite element analysis” over “Time” that the analysis was repeated/iterated for a plurality of times

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Borsheim on “This thesis evaluates the different parameters affecting a cement plug placement in a highly deviated well using oil based mud which creates yet another challenge in avoiding contamination of the cement used…” (Borsheim, abstract) with the teachings from Jandhyala on a system for modelling “cement systems” for a “wellbore” wherein “A parametric study was also performed to analyze the effect of different cement properties”.
The motivation to combine would have been that “This study is based on the fundamental principles of structural mechanics and thus the predictions are more accurate. They can be used to determine the appropriate cement system for a predetermined production/injection rate or can provide a recommendation of production/injection rates for a given cement system so that the risk of damage to the cement sheath and casing failure can be reduced.” (Jandhyala, abstract).
An additional motivation to combine would have been that “The idea of condensing the model is (a) to study only the critical section, which is the mud cement interface and (b) to generate a model that can computationally be handled in a reasonable amount of time. The model representation is axi-symmetric” (Jandhyala, page 2, last paragraph). 

Borsheim, as taken in view of Jandhyala does not explicitly teach: 
and (f) selecting a well plug formulation …  

Borsheim, as taken in view of Jandhyala and Ravi teaches: 
and (f) selecting a well plug formulation …  (Borsheim, as cited above including page 32 ¶ 3: “The main focus will be on the quality control of cement slurry, and thereof the contamination risk.”; as taken in view of Ravi, ¶ 72: “One skilled in the art, with the benefit of this disclosure, should recognize the changes to the system described in FIG. 6 to provide for other cementing operations ( e.g., squeeze operations, reverse cementing (where the cement is introduced into an annulus between a tubular and the wellbore and returns to the wellhead through the tubular), and the like [e.g., plugs])”
then see Ravi, ¶¶ 62-63: “In some embodiments, the proposed cement slurry, alone or after manipulation, may meet the requirements of a final cement slurry capable of forming the wellbore load resistant cement sheath for a particular subterranean salt formation and for particular subterranean operations being performed therein….However, the proposed cement slurry may be even further manipulated to form an optimized final cement slurry that takes into account remaining capacity [example of dependability]. As used herein, the term "remaining capacity" is a scaled value, representing the maximum acceptable value of compressive and/or tensile wellbore loads (stresses) scaled to the ultimate compressive or tensile strength of the proposed cement slurry. If the resultant remaining capacity is below an operator defined recommended value, which may account for potential unknown or unexpected wellbore loads, the proposed cement slurry may be further manipulated in accordance with any of the methods described above ( e.g., before or after one or both of the experimental and/or theoretical determination of whether the proposed cement slurry is capable of forming the wellbore load resistant cement sheath) by further accounting for the remaining capacity in addition to the wellbore loads.”; to clarify, see ¶ 59: “If at any point during the experimental determination or the theoretical determination of whether the proposed cement slurry is capable of forming the wellbore resistant cement slurry for a particular subterranean salt formation ( e.g., comprising a single salt or intercalated salts, as well as other geological material), the composition of the proposed cement slurry may be manipulated and new proposed cement slurry may be evaluated using the experimental and/or theoretical determination of whether the newly formed proposed cement slurry is capable of forming the wellbore resistant cement slurry. Upon optimizing the proposed (one or more iterations) clement slurry based on the methods of the present disclosure such that it is capable of forming the wellbore resistant cement slurry, it may be termed a "final cement slurry" [the selected formulation], which may be used during an actual cementing operation in the particular subterranean salt formation of interest.”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Borsheim on a system which “evaluates the different parameters affecting a cement plug placement” (Borsheim, abstract) as clarified on Borsheim page 32 ¶ 3: “The main focus will be on the quality control of cement slurry, and thereof the contamination risk.” with the teachings from Ravi on a system which includes “optimizing the proposed (one or more iterations) clement slurry” (Ravi, ¶ 59) wherein this includes forming “an optimized final cement slurry that takes into account remaining capacity” (Ravi, ¶ 62).
 The motivation to combine would have been that as per Ravi, ¶ 62: “…However, the proposed cement slurry may be even further manipulated to form an optimized final cement slurry that takes into account remaining capacity….If the resultant remaining capacity is below an operator defined recommended value, which may account for potential unknown or unexpected wellbore loads, the proposed cement slurry may be further manipulated in accordance with any of the methods described above…” – in other words, the use of Ravi’s technique for Borsheim’s system would have further optimized Borsheim’s plug, including accounting for unknown/unexpected loads, by optimizing the cement slurry used by Borsheim to form the plug (the slurry resulting from Borsheim’s “Fluid design” in § 3.3)

Regarding Claim 2
Jandhyala teaches:
	The method of claim 1, wherein step (b) of generating the geometric model is performed so as to generate a two-dimensional axi-symmetric model of the geomechanical system. (Jandhyala, section “Model Development” ¶ 1:”The model representation is axi-symmetric.” and see figures 2-3 which show that it is 2D)

Regarding Claim 3
Jandhyala teaches:
	The method of claim 1, wherein step (e) of comparing the dependability includes determining remaining capacity for the plug of each geomechanical system at the end of a predetermined period of time. (Jandhyala, see figures 6-7 which show the comparison of the dependability as the “remaining capacity” compared to “time” wherein this is for a predetermined time of “700” hour – and see, on page 5, the sections Test cases ¶ 1 to Results ¶ 1 clarify: “Hence, this representation can be used to compare two materials, even if their failure envelopes are different...The first comparison is of two cement systems for a given casing design.”)

Regarding Claim 4
Jandhyala teaches:
	The method of claim 1, wherein step (e) of comparing the dependability includes determining and comparing the deformation of each plug for the geomechanical systems. Jandhyala, page 7, ¶ 1: “In this scenario, the resilient cement has more remaining capacity than the conventional cement in all the four failure modes. The conventional cement undergoes tensile failure during some of the APB events because of the combined effect of cement shrinkage stresses [i.e. the shrinkage, which is an example of a deformation, is calculated and then compared, wherein the result of the comparison is depicted by means of the “remaining capacity”] and the APB stresses”)

Regarding Claim 5
Jandhyala teaches:
	The method of claim 1, wherein step (e) of comparing the dependability includes determining and comparing the stress of each plug for the geomechanical systems against strength of the plug. (Jandhyala, figures 6-7 teaches this as “Remaining capacity is a measure of the proximity of the material to the failure envelope. The more remaining capacity present, the greater the ability of the material to bear additional load before it fails [example of strength]. It is a mathematical representation connecting the present stress state with the stress state at failure. Hence, this representation [of the stress] can be used to compare two materials, even if their failure envelopes are different” (section Test Cases) wherein ¶ 2 of this section clarifies that the inputs include the “compressive strength” and “Young’s modulus” – for claim interpretation see the instant specification ¶ 17 for the description of “Remaining capacity” wherein “Mathematically, it is analogous to the stress in a material scaled by the strength of the material.”)

Regarding Claim 6
Borsheim, as taken in view of Jandhyala, teaches: 
	The method of claim 1, wherein the step (b) of generating the geometric model is restricted to a portion of the well, which is less than the entire length of the well but includes the plug portion of the well containing the plug, the overburden portion to the plug portion and the subsurface portion to the plug portion.(Borsheim, see page 69, “Well Data Summary” wherein figure A.1 provides a visual representation of the “Well data summary”- i.e. this shows the generated geometrical model based on the various inputs including the “Reservoir” [examples of the subsurface to the well/plug] – to clarify, see page 74, which shows using this model the “Fluid placement: Fluid placement in well” wherein this includes showing “P&A#1 Slurry” [the slurry for the plug portion of the well] , “MUDPUSH II” [example of an overburden]
	As taken in view of Jandhyala – see figure 1, as described in the section “Model development”: “…Fig. 1 shows a schematic indicating the actual limits of the wellbore section being analyzed. This schematic is a condensed version of the full-scale wellbore shown in Oudeman and Kerem (2006). The idea of condensing the model is (a) to study only the critical section, which is the mud cement interface and (b) to generate a model that can computationally be handled in a reasonable amount of time. The model representation is axi-symmetric… The model is divided into three parts to account for the overburden effects caused by model condensation…”; 
wherein in the combination the subsurface portion of Borsheim’s model would have also been kept as part of the “critical section” because see Borsheim § 2.5 ¶ 3: “One of the challenges in setting a plug in the middle of a hole is to avoid downwards movement caused by gravity before the cement sets. This is often taken care of by either using a mechanical foundation to base the plug on or by creating a fluid foundation by use of fluids with good rheological properties”)

Regarding Claim 7
Ravi teaches: 
	The method of claim 1, wherein prior to step (c), the method further comprises the steps of:
	applying thermal and structural loads to the geometric model relating to the plug; (Ravi, ¶ 48: “The plane-strain condition of the wellbore loads simulated using the electronic, cross-section geometric model of the present disclosure at the first location ( or any other locations) for a single salt may be simulated based on the wellbore loads [example of structural loads] and one or both of: (1) the theoretical thermal and thermo-mechanical properties of the cured proposed cement slurry, or (2) the actual thermal and thermo-mechanical properties of the cured proposed cement slurry established during the experimental determination of whether the proposed cement slurry is capable of forming the wellbore load resistant cement slurry described herein” – i.e. these wellbore loads also included thermal loads because they are loads “…based on…the ..thermal and thermal-mechanical properties…” (¶ 48))
to clarify, ¶ 52: “Shown is a representative cured proposed cement slurry forming a cement sheath accounting for wellbore loads exerted thereupon, and taking into account the thermal and thermomechanical properties of the cured proposed cement slurry (i.e., actual and/or theoretical).”

Jandhyala teaches:
	and defining boundary conditions to constrain the geometric model. (Jandhyala, see the section “Model Development” which provides on page 3 ¶ 1-2 examples of the boundary conditions including “The interface between the mud and cement is assumed to be clearly defined, with no cement-mud mixing. This simplifies the effort while defining the analysis problem. Mixing can be assumed in some predetermined form. This would then require different concentrations of mud-cement samples cured and mechanically tested so that appropriate properties could be used for the mixed zone.”)

Regarding Claim 8
Borsheim, in view of Ravi and Jandhyala teaches: 
	The method of claim 7, wherein the step of applying thermal and structural loads is based on well construction data, well operation data and plug operation data. (Ravi, ¶ 48 as cited above, as taken in view of Jandhyala, page 4, ¶ 1 “Apart from the APB load, which acts during production, the wellbore also experiences usual loading stages during drilling, running casing, cementing, and WOC. The resultant stress state from all of these stages will be an input to the APB loading condition, and hence simulating these stages is also important.” 

Regarding Claim 9
Borsheim, as taken in view of Jandhyala, teaches: 
	The method of claim 8, wherein the step (b) of generating the geometric model is restricted to a portion of the well, which is less than the entire length of the well but includes the plug portion of the well containing the plug, then overburden portion to the plug portion and the subsurface portion to the plug portion. .(Borsheim, see page 69, “Well Data Summary” wherein figure A.1 provides a visual representation of the “Well data summary”- i.e. this shows the generated geometrical model based on the various inputs including the “Reservoir” [examples of the subsurface to the well/plug] – to clarify, see page 74, which shows using this model the “Fluid placement: Fluid placement in well” wherein this includes showing “P&A#1 Slurry” [the slurry for the plug portion of the well] , “MUDPUSH II” [example of an overburden]
	As taken in view of Jandhyala – see figure 1, as described in the section “Model development”: “…Fig. 1 shows a schematic indicating the actual limits of the wellbore section being analyzed. This schematic is a condensed version of the full-scale wellbore shown in Oudeman and Kerem (2006). The idea of condensing the model is (a) to study only the critical section, which is the mud cement interface and (b) to generate a model that can computationally be handled in a reasonable amount of time. The model representation is axi-symmetric… The model is divided into three parts to account for the overburden effects caused by model condensation…”; 
wherein in the combination the subsurface portion of Borsheim’s model would have also been kept as part of the “critical section” because see Borsheim § 2.5 ¶ 3: “One of the challenges in setting a plug in the middle of a hole is to avoid downwards movement caused by gravity before the cement sets. This is often taken care of by either using a mechanical foundation to base the plug on or by creating a fluid foundation by use of fluids with good rheological properties”)


Regarding Claim 10.
Jandhyala teaches:

	The method of claim 9, wherein step (e) of comparing dependability includes determining the remaining capacity for the plug of each geomechanical system at the end of a predetermined period of time. (Jandhyala, see figures 6-7 which show the comparison of the dependability as the “remaining capacity” compared to “time” wherein this is for a predetermined time of “700” hour – and the sections Test cases ¶ 1 to Results ¶ 1 clarify: “Hence, this representation can be used to compare two materials, even if their failure envelopes are different...The first comparison is of two cement systems for a given casing design.”)

Regarding Claim 11.
Claim 11 is rejected under a similar rationale as claim 1 above, wherein Borsheim teaches: 
	A system for selecting a well plug to seal off a wellbore for abandonment, the system comprising: a main memory configured to store computer readable code for an application module; 4 30830637_1at least one processor coupled to the main memory, said at least one processor executing the computer readable code in the main memory to cause the application module to perform operational steps of(Borsheim, abstract: “When an oil or gas well is not profitable to produce from anymore, it needs to be temporarily or permanent plugged and abandoned (P&A)…. This thesis evaluates the different parameters affecting a cement plug placement in a highly deviated well using oil based mud which creates yet another challenge in avoiding contamination of the cement used. The parameters were thorough investigated and fed into a simulator (“Cementics zonal isolation” from Schlumberger) in order to find out which role the different parameters had in cement plugging of a well in given conditions…”; to clarify, see page III, ¶ 1: “… experimental work has been done in a Schlumberger software “Cementics zonal isolation” on a loan computer by same company.”)

Regarding Claim 12.
	Claim 12 is rejected under a similar rationale as claim 2 above.  

Regarding Claim 13.
Claim 13 is rejected under a similar rationale as claim 3 above.  

Regarding Claim 14.
Claim 14 is rejected under a similar rationale as claim 4 above.  

Regarding Claim 15.
Claim 15 is rejected under a similar rationale as claim 6 above.  

Regarding Claim 16.
Claim 16 is rejected under a similar rationale as claim 7 above.  

Regarding Claim 17.
Claim 17 is rejected under a similar rationale as claim 8 above.  

Regarding Claim 18.
Claim 18 is rejected under a similar rationale as claim 2 above.  

Regarding Claim 19.
Claim 19 is rejected under a similar rationale as claim 9 above.  

Regarding Claim 20.
Claim 20 is rejected under a similar rationale as claim 10 above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David A Hopkins/Examiner, Art Unit 2147